DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 06/18/2021 as a divisional of prior pending Application No. 16/302,806.  Original claims 1-5 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/302,806, filed on 11/19/2018.


Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a line leading to HPS in Fig. 3 and an interstage line in each of Figs. 4A-4B, 5A-5B, 6A-6B, 7A-7B and 8A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 8B does not include the following reference sign(s) mentioned in the description thereof: 8, 9, 10a and 10 (cf., Spec., page 28, lines 20-24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Objection – Claims
	Claim 1 is objected to because of the following informalities: referring to line 3, it is suggested that --separate-- be inserted after “two” to provide explicit precedent for “the separate output lines” of component f) (cf., final line). 
	Appropriate correction of the aforementioned claim is required. 

Claim Interpretation
	With respect to claims 1 and 2, the term “Hyper compressor system” is being construed as equivalent to “Secondary compressor system” in accordance with the term definition provided in the as-filed specification; see page 17, line 8 et seq. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lammens et al (US 10478796 B2) (‘Lammens’).
	Regarding Claim 1, Lammens discloses a Hyper (secondary) compressor system [Fig. 1: 100] comprising at least the following components:
	a) at least two compressing stages [Fig. 1 and col. 6, line 32 et seq.; two-stage secondary compressor system 100];
	b) at least two output lines [id. – lines 109a, 109b, through which compressed ethylene streams exit the secondary compressor system 100];
	c) at least two separate suction flows [id. – ethylene feed streams 101a and 101b to first stage cylinders 102a-j]; and
	d) at least one interstage that comprises at least two separate interstage cooling systems [id. – four intercoolers 104a-d];
	e) optionally, at least one balancing pressure line between the separate interstage cooling systems [id. – first stage cross-connect discharge pipes and corresponding cross-connects between respective lines to separate intercoolers 104a-d];  
	f) optionally, at least one balancing pressure line between the separate output lines [id. - second stage discharge pipe cross-connects 112a-b between separate output lines of second stage cylinders 102k-t]. 
	Regarding Claim 2, Lammens further discloses wherein the Hyper compressor configuration comprises at least three separate interstage cooling systems, and wherein each interstage cooling system comprises an inlet stream and an outlet stream, and wherein the outlet streams of the separate interstage cooling systems are not combined [id. – four separate intercoolers 104a-d each comprise an inlet stream and an outlet stream, and the respective outlet streams of intercoolers 104a-d flow to second stage cylinders 102k, 102o, 102p and 102t without being combined]. 
	Regarding Claim 3, Lammens further discloses a reactor system comprising a reactor configuration and the Hyper compressor system of claim 1 [col. 6, lines 32-64; col. 7, line 31 to col. 9, line 6; and Fig. 3: secondary compressor 5].
	Regarding Claim 5, Lammens discloses the reactor system of claim 3, wherein the reactor configuration comprises at least one tubular reactor [Fig. 3: tubular reactor 9].

Claim 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacomelli et al (Proceedings of PVP 2006: Pressure Vessels and Piping 23-27 July 2006) (‘Giacomelli’). 
Regarding Claim 1, Giacomelli discloses a Hyper compressor system [see pages 1-2, Introduction section] comprising at least the following components:
a) at least two compressing stages [page 6, Figure 8 – 1st stage discharge-2nd stage suction];
b) at least two output lines [id., Figure 9 (depicts four output lines from 2nd stage compressor];
c) at least two separate suction flows [id., Figure 7 (depicts separate suction flows to each of CYL. (cylinder) Nos. 1-5 and 6-10)]; and
d) at least one interstage that comprises at least two separate interstage cooling systems [id., Figure 8 (depicts four separate “INTERCOOLER” systems)].
As such, Giacomelli is seen to describe a hyper-compressor system comprising all essential (i.e., non-optional) components of the present invention. 
Regarding Claim 3, Giacomelli further discloses a reactor system comprising a reactor configuration and the Hyper compressor system of claim 1 [id., Figure 9 – 2nd stage discharge (from 2nd stage compressor to “REACTOR”)]. 
Regarding Claim 5, Giacomelli discloses the reactor system of claim 3, wherein the reactor configuration comprises at least one tubular reactor [id., Figure 8 – 1st-2nd interstage (between 1st stage compressor and 2nd stage compressor) and Figure 9 – 2nd stage discharge (from 2nd stage compressor to “REACTOR”); and page 1, first sentence under INTRODUCTION (“Low Density Polyethylene plants have critical equipment like hyper-compressors … for vessels or tubular reactors”)].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lammens.
Regarding Claim 4, Lammens discloses the reactor system of claim 3 as discussed above. Lammens does not directly disclose that the reactor system comprises at least one analyzer for detecting a component of a stream of the rector configuration or determining a property of an ethylene-based polymer produced by a high pressure polymerization process.  However, Lammens does disclose that the ethylene polymer product manufactured according to that invention may have a density of from 0.910 to 0.930 g/cm3 (as measured by ASTM D1505) and a melt index of from 0.1 to 20 dg/min (as measured by ASTM D1238).  (Lammens, column 9, lines 17-24.)  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reactor system of Lammens by including at least one analyzer to measure one or both of density and melt index of the ethylene polymer product produced by the disclosed high-pressure polymerization process to determine whether the product meets target value(s) for such property/properties.  An ordinarily skilled practitioner would have done so as a matter of routine quality control, with the predictable result of ensuring the production of consistent in-spec ethylene polymer.

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-31-22